DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-6 and 8-23 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest prior art, Tabata et al. (US 20050170791), teaches:
“A wireless communication system for use by members of a team (FIG. 2 is a view schematically illustrating a communication method between additional individuals other than the fellow passengers by a radio communication system), the wireless communication system comprising: (a) a first wireless communication device for a first team member (the radio wave transmitter-receiver 73A of the driver of the vehicle 1A, as shown in Fig. 2), the first wireless communication device comprising: (i) a microphone (see, microphone 71 in Fig. 2) for enabling the first team member to input an oral message ( the voice of the driver is detected and converted into a sound signal by the microphone 71 and transferred to the radio wave transmitter-receiver 73, Paras. [0039]-[0042]); and (ii) a transmitter (transmitter-receiver 73A shown in Fig. 2) for transmitting the oral message via a first wireless communication protocol (The radio wave transmitter-receiver 73 of the driver communicates with the radio wave transmitter-receiver 73 of the fellow passenger through the repeating apparatus 74, Paras. [0039]-[0042]); and (b) a second wireless communication device for a second team member (combination of repeating apparatus 74 and passenger in the different vehicle as shown in Fig. 2), the second wireless communication device comprising:  (i) a main transceiver (repeating apparatus 74) for receiving the oral message from the first wireless communication device via the first wireless communication protocol and for retransmitting the oral message via a second wireless communication protocol (a radio wave signaled form the radio wave transmitter-receiver 73B of the driver of the vehicle 1B is received by the repeating apparatus 74B of the same vehicle and amplified by and re-signaled from the repeating apparatus 74B. The radio wave signaled from the repeating apparatus 74B is received by the radio wave transmitter-receiver 73B of the fellow passenger while it is received simultaneously by the radio wave transmitter-receivers 73A of the driver and the fellow passenger of the vehicle 1A and reproduced by the speaker 72A, Paras. [0040]-[0042] and Fig. 2); (ii) a wearable audio device (helmet 70) comprising a receiver for receiving the oral message from the main transceiver via the second wireless communication protocol, and at least one speaker in communication with the receiver for generating audio corresponding to the oral message (The radio wave signaled from the repeating apparatus A is received by the radio wave transmitter-receiver 73A of the fellow passenger while it is received simultaneously by the radio wave transmitter-receivers 73B of the driver and the fellow passenger of the vehicle 1B and reproduced by the speaker 72B, Fig. 2 and Para. [0038-0045]), wherein the speaker is mounted to the wearable audio device so as to be spaced apart from an ear of the second team member such that the second team member is able to hear ambient sound in addition to the oral message (see, speaker 72 mounted in the helmet 70).”
The closest secondary reference, Rank et al. (US 20100086152), teaches:
 “wherein the second wireless communication protocol operates at a lower power than the first wireless communication protocol, and wherein the first communication protocol operates over a longer range than second wireless communication protocol (The wireless transmissions 21, 22, 23, 24, 25 are bi-directional and operate at low power, giving them only a short range. Typically, the range is less than one to two metres, so as not to disturb other wireless transmissions 21, 22, 23, 24, 25 between hearing aid systems in the vicinity transmitting on the same frequency,…… the relay devices 11, 12, 13, 14, 15 communicate wirelessly with a router 10 of Local Area Network 6 using respective communication links 31, 32, 33, 34, 35. The wireless connection to the Local Area Network is preferably based on one of the IEEE 802.11a/b/g standards, Paras. [0027]-[0029]).”
However, the closest prior arts, Tabata and Rank, whether taken alone or combination, do not teach or suggest the following novel features:
“the wireless communication system comprising a support configured for mounting the main transceiver onto hockey shoulder pads of the second team member in a location physically remote from the wearable audio device, wherein the support includes a transceiver pouch shaped for holding the transceiver, the transceiver pouch being securable to a shell of the shoulder pads, the transceiver pouch having at least one of:  1. an interior made of a compressible material that provides an interference fit with the main transceiver, and  2. an elastic and stretchable mounting skin configured to securely hug the transceiver when the transceiver is fitted therein”, in combination with all the recited limitations of the claim 1.
 	Claims 4, 5, 8, 9, 11, 12, 21 are allowed as those inherit the allowable subject matter from clam 1.

With respect to the allowed independent claim 6:
The closest prior art, Tabata et al. (US 20050170791), teaches:
“A wireless communication system for use by members of a team (FIG. 2 is a view schematically illustrating a communication method between additional individuals other than the fellow passengers by a radio communication system), the wireless communication system comprising: (a) a first wireless communication device for a first team member (the radio wave transmitter-receiver 73A of the driver of the vehicle 1A, as shown in Fig. 2), the first wireless communication device comprising: (i) a microphone (see, microphone 71 in Fig. 2) for enabling the first team member to input an oral message ( the voice of the driver is detected and converted into a sound signal by the microphone 71 and transferred to the radio wave transmitter-receiver 73, Paras. [0039]-[0042]); and (ii) a transmitter (transmitter-receiver 73A shown in Fig. 2) for transmitting the oral message via a first wireless communication protocol (The radio wave transmitter-receiver 73 of the driver communicates with the radio wave transmitter-receiver 73 of the fellow passenger through the repeating apparatus 74, Paras. [0039]-[0042]); and (b) a second wireless communication device for a second team member (combination of repeating apparatus 74 and passenger in the different vehicle as shown in Fig. 2), the second wireless communication device comprising:  (i) a main transceiver (repeating apparatus 74) for receiving the oral message from the first wireless communication device via the first wireless communication protocol and for retransmitting the oral message via a second wireless communication protocol (a radio wave signaled form the radio wave transmitter-receiver 73B of the driver of the vehicle 1B is received by the repeating apparatus 74B of the same vehicle and amplified by and re-signaled from the repeating apparatus 74B. The radio wave signaled from the repeating apparatus 74B is received by the radio wave transmitter-receiver 73B of the fellow passenger while it is received simultaneously by the radio wave transmitter-receivers 73A of the driver and the fellow passenger of the vehicle 1A and reproduced by the speaker 72A, Paras. [0040]-[0042] and Fig. 2); (ii) a wearable audio device (helmet 70) comprising a receiver for receiving the oral message from the main transceiver via the second wireless communication protocol, and at least one speaker in communication with the receiver for generating audio corresponding to the oral message (The radio wave signaled from the repeating apparatus A is received by the radio wave transmitter-receiver 73A of the fellow passenger while it is received simultaneously by the radio wave transmitter-receivers 73B of the driver and the fellow passenger of the vehicle 1B and reproduced by the speaker 72B, Fig. 2 and Para. [0038-0045]), wherein the speaker is mounted to the wearable audio device so as to be spaced apart from an ear of the second team member such that the second team member is able to hear ambient sound in addition to the oral message (see, speaker 72 mounted in the helmet 70).”
The closest secondary reference, Rank et al. (US 20100086152), teaches:
 “wherein the second wireless communication protocol operates at a lower power than the first wireless communication protocol, and wherein the first communication protocol operates over a longer range than second wireless communication protocol (The wireless transmissions 21, 22, 23, 24, 25 are bi-directional and operate at low power, giving them only a short range. Typically, the range is less than one to two metres, so as not to disturb other wireless transmissions 21, 22, 23, 24, 25 between hearing aid systems in the vicinity transmitting on the same frequency,…… the relay devices 11, 12, 13, 14, 15 communicate wirelessly with a router 10 of Local Area Network 6 using respective communication links 31, 32, 33, 34, 35. The wireless connection to the Local Area Network is preferably based on one of the IEEE 802.11a/b/g standards, Paras. [0027]-[0029]).”
However, the closest prior arts, Tabata and Rank, whether taken alone or combination, do not teach or suggest the following novel features:
“the wireless communication system comprising a support configured for mounting the main transceiver onto shoulder pads of the second team member in a location physically remote from the wearable audio device, wherein the support comprises a mounting plate for securing the main transceiver to a shell of the shoulder pads, and a 4 of 18Appl. No.17/171,701 Reply Dated May 2, 2022 Reply to Office Action of January 3, 2022 transceiver pouch shaped for holding the transceiver, the transceiver pouch being securable to the mounting plate, The wireless communication system of claim 4, wherein the transceiver pouch comprises mounting straps with hook and loop fasteners, and the mounting plate includes loops for receiving the mounting straps”, in combination with all the recited limitations of the claim 6.
 	Claims 13-15 and 22 are allowed as those inherit the allowable subject matter from clam 6.

With respect to the allowed independent claim 10:
The closest prior art, Tabata et al. (US 20050170791), teaches:
“A wireless communication system for use by members of a team (FIG. 2 is a view schematically illustrating a communication method between additional individuals other than the fellow passengers by a radio communication system), the wireless communication system comprising: (a) a first wireless communication device for a first team member (the radio wave transmitter-receiver 73A of the driver of the vehicle 1A, as shown in Fig. 2), the first wireless communication device comprising: (i) a microphone (see, microphone 71 in Fig. 2) for enabling the first team member to input an oral message ( the voice of the driver is detected and converted into a sound signal by the microphone 71 and transferred to the radio wave transmitter-receiver 73, Paras. [0039]-[0042]); and (ii) a transmitter (transmitter-receiver 73A shown in Fig. 2) for transmitting the oral message via a first wireless communication protocol (The radio wave transmitter-receiver 73 of the driver communicates with the radio wave transmitter-receiver 73 of the fellow passenger through the repeating apparatus 74, Paras. [0039]-[0042]); and (b) a second wireless communication device for a second team member (combination of repeating apparatus 74 and passenger in the different vehicle as shown in Fig. 2), the second wireless communication device comprising:  (i) a main transceiver (repeating apparatus 74) for receiving the oral message from the first wireless communication device via the first wireless communication protocol and for retransmitting the oral message via a second wireless communication protocol (a radio wave signaled form the radio wave transmitter-receiver 73B of the driver of the vehicle 1B is received by the repeating apparatus 74B of the same vehicle and amplified by and re-signaled from the repeating apparatus 74B. The radio wave signaled from the repeating apparatus 74B is received by the radio wave transmitter-receiver 73B of the fellow passenger while it is received simultaneously by the radio wave transmitter-receivers 73A of the driver and the fellow passenger of the vehicle 1A and reproduced by the speaker 72A, Paras. [0040]-[0042] and Fig. 2); (ii) a wearable audio device (helmet 70) comprising a receiver for receiving the oral message from the main transceiver via the second wireless communication protocol, and at least one speaker in communication with the receiver for generating audio corresponding to the oral message (The radio wave signaled from the repeating apparatus A is received by the radio wave transmitter-receiver 73A of the fellow passenger while it is received simultaneously by the radio wave transmitter-receivers 73B of the driver and the fellow passenger of the vehicle 1B and reproduced by the speaker 72B, Fig. 2 and Para. [0038-0045]), wherein the speaker is mounted to the wearable audio device so as to be spaced apart from an ear of the second team member such that the second team member is able to hear ambient sound in addition to the oral message (see, speaker 72 mounted in the helmet 70).”
The closest secondary reference, Rank et al. (US 20100086152), teaches:
 “wherein the second wireless communication protocol operates at a lower power than the first wireless communication protocol, and wherein the first communication protocol operates over a longer range than second wireless communication protocol (The wireless transmissions 21, 22, 23, 24, 25 are bi-directional and operate at low power, giving them only a short range. Typically, the range is less than one to two metres, so as not to disturb other wireless transmissions 21, 22, 23, 24, 25 between hearing aid systems in the vicinity transmitting on the same frequency,…… the relay devices 11, 12, 13, 14, 15 communicate wirelessly with a router 10 of Local Area Network 6 using respective communication links 31, 32, 33, 34, 35. The wireless connection to the Local Area Network is preferably based on one of the IEEE 802.11a/b/g standards, Paras. [0027]-[0029]).”
However, the closest prior arts, Tabata and Rank, whether taken alone or combination, do not teach or suggest the following novel features:
“the wireless communication system comprising a support configured for mounting the main transceiver onto shoulder pads of the second team member in a location physically remote from the wearable audio device, wherein the location is a mid-back portion of the hockey shoulder pads”, in combination with all the recited limitations of the claim 10.
 	Claims 16-20 and 23 are allowed as those inherit the allowable subject matter from clam 10.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641